DETAILED ACTION
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 13-21, and 27-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markhovsky et al. (US 20190285722).
Considering claims 1, 15, Markhovsky (‘722) teaches a method for position location performed by a user equipment (UE), comprising:
a wireless transceiver configured to communicate with base stations in a wireless network; at least one memory; and at least one processor coupled to the wireless transceiver and the at least one memory ([0371] cell phone or smart phone), the at least one processor configured to
receiving from a base station (BS1-3) a positioning reference signal (PRS) signal occupying a subset of tones (symbols) of a PRS bandwidth (Fig.8-11, 27, [0412] PRS signal bandwidth, [0445], [0624] a downlink OTDOA UE embodiment, both the PRS and the CRS reference signals may be collected, [0625] downlink OTDOA, the UE receiver may include a detector configured to detect and isolate a number of OFDM symbols that carrying reference signals, for example PRS and/or CRS), wherein the subset of tones (symbols) of the PRS bandwidth produces a plurality of possible positioning results caused by RSTD/TDOA ([0625] downlink OTDOA, the UE receiver may include a detector configured to detect and isolate a number of OFDM symbols that carrying reference signals, for example PRS and/or CRS…correlated with this symbol, [0642], [0688], [0775] bandwidth SRS signal); and 
determining a true positioning measurement result based on the plurality of possible positioning measurement results caused by RSTD/TDOA from the received PRS signal ([0625] downlink OTDOA, the UE receiver may include a detector configured to detect and isolate a number of OFDM symbols that carrying reference signals, for example PRS and/or CRS…correlated with this symbol, [0642], [0688] results in a UE position 3650 being estimated, when the true location of the UE is location 3652, [0775]).
Markhovsky (‘722) do not clearly teach aliasing ambiguities.
Markhovsky (‘013) teaches aliasing ambiguities ([0664]).
Therefore, It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to provide above teaching of Markhovsky (‘013)  to Markhovsky (‘722)  and Henderson, in order to provide multi-path mitigation processor increases the accuracy of tracking and locating implemented by a system.
Considering claims 2, 16, 30, 36, Markhovsky (‘722) and Markhovsky (‘013) further teach wherein the positioning measurement results that are produced from the PRS signal comprise one or more of Time of Arrival (TOA), Reference Signal Time Difference (RSTD), or reception to transmission difference (Rx-Tx) (Markhovsky (‘722): Fig.8, 11, [0358], [0623]-[0624]).
Considering claims 3, 17, 31, 37, Markhovsky (‘722) and Markhovsky (‘013) further teach wherein the PRS signal is a comb-N signal, where N>2, and wherein the comb-N PRS signal produces N possible positioning measurement results due to aliasing ambiguities (Markhovsky (‘722): [0502], [0506], [0625] example PRS and/or CRS, from one or more downlink frames).
Considering claims 4, 18, Markhovsky (‘722) and Markhovsky (‘013) further teach wherein the PRS signal comprises a Channel state information reference signal (CSI-RS) or a tracking reference signal (TRS) (Markhovsky (‘722): [0763]).
Considering claims 5, 19, Markhovsky (‘722) and Markhovsky (‘013) further teach wherein determining the true positioning measurement result from the received PRS signal comprises: receiving a comb-1 PRS signal from the base station (Markhovsky (‘722): Fig.8-11, 27, [0376]bandwidth, [0383], [0445] determine these reference signals subcarriers phase and amplitude…); determining a positioning measurement result from the comb-1 PRS signal; and using the positioning measurement result to identify the true positioning measurement result from the plurality of possible positioning measurement results (Markhovsky (‘722): Fig.8-11, 27, [0592] UE may be correlated with the SRS by determining the location or proximity of the UE to a known point, thereby correlating the UE with the SRS it is transmitting. Such location can be accomplished through other location/proximity solutions, such as Wi-Fi and Bluetooth. The user may also identify their location via a UE application or by walking over to a predetermined location in order to identify their UE to a location solution, [0623]-[0624], [0668] true location of the UE is location).
Considering claims 6, 20, Markhovsky (‘722) and Markhovsky (‘013) further teach wherein the comb-1 PRS signal from the base station comprises a synchronization signal block (SSB) signal or a subset of an SSB signal (Markhovsky (‘013): [0324]).
Considering claims 7, 21, Markhovsky (‘722) and Markhovsky (‘013) further teach wherein determining the true positioning measurement result from the received PRS signal comprises: receiving a plurality of PRS signals each occupying a subset of tones of the PRS bandwidth from the base station (Fig.8-11, 27, [0376]bandwidth, [0383], [0445] determine these reference signals subcarriers phase and amplitude…); determining a single positioning measurement result from the plurality of PRS signals ([0409] accurate location fix can be obtained with a single tower there is no need to synchronize multiple cell towers); and using the single positioning measurement result to identify the true positioning measurement result from the plurality of possible positioning measurement results (Markhovsky (‘722): [0409], [0623]-[0624], [0668] true location of the UE is location).
Considering claims 13, 27, Markhovsky (‘722) and Markhovsky (‘013) further teach wherein determining the true positioning measurement result from the received PRS signal comprises: receiving a search window associated with the base station from a network entity (Markhovsky (‘722): Fig.8-11, 27, [0376]bandwidth, [0383], [0445] determine these reference signals subcarriers, wherein the search window is configured to find only a single positioning measurement result in the plurality of possible positioning measurement results; and using the search window to find the true positioning measurement result based on the plurality of possible positioning measurement results (Markhovsky (‘722): [0409], [0623]-[0624], [0668] true location of the UE is location).
Considering claims 14, 28, Markhovsky (‘722) and Markhovsky (‘013) further teach performing UE-based position determination or UE-assisted position determination to determine a location of the UE using the true positioning measurement result (Markhovsky (‘722): [0409], [0623]-[0624], [0668] true location of the UE is location).
Considering claim 29, 35, Markhovsky (‘722) teaches a method for position location for a user equipment (UE) performed by a base station in a wireless network, comprising: 
a wireless transceiver ([0278]) configured to communicate with UEs in the wireless network (Fig.8); at least one memory; and at least one processor coupled to the wireless transceiver and the at least one memory , the at least one processor configured to:
receiving from the UE a positioning reference signal (PRS) signal occupying a subset of tones (symbols) of a PRS bandwidth (Fig.8-11, 27, [0412] PRS signal bandwidth, [0445], [0624] a downlink OTDOA UE embodiment, both the PRS and the CRS reference signals may be collected, [0625] downlink OTDOA, the UE receiver may include a detector configured to detect and isolate a number of OFDM symbols that carrying reference signals, for example PRS and/or CRS), wherein the subset of tones (symbols) of the PRS bandwidth produces a plurality of possible positioning results caused by RSTD/TDOA ([0625] downlink OTDOA, the UE receiver may include a detector configured to detect and isolate a number of OFDM symbols that carrying reference signals, for example PRS and/or CRS…correlated with this symbol, [0642], [0688], [0775] bandwidth SRS signal); and 
sending a location information to a positioning engine in the wireless network ([0729] eNodeB to exchange location information with the E-SMLC for the purpose of UE positioning, including assistance data) based on the PRS signal for the positioning engine to determine a true positioning measurement result based on the plurality of possible positioning measurement results caused by RSTD/TDOA from the received PRS signal ([0625] downlink OTDOA, the UE receiver may include a detector configured to detect and isolate a number of OFDM symbols that carrying reference signals, for example PRS and/or CRS…correlated with this symbol, [0642], [0688] results in a UE position 3650 being estimated, when the true location of the UE is location 3652, [0775]).
Markhovsky (‘722) do not clearly teach aliasing ambiguities.
Markhovsky (‘013) teaches aliasing ambiguities ([0664]).
Therefore, It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to provide above teaching of Markhovsky (‘013)  to Markhovsky (‘722)  and Henderson, in order to provide multi-path mitigation processor increases the accuracy of tracking and locating implemented by a system.
Considering claims 32, 38, Markhovsky (‘722) and Markhovsky (‘013) further teach wherein the PRS signal comprises a sounding reference signal (SRS) (Markhovsky (‘722): [0624]).
Considering claims 33, 39, Markhovsky (‘722) and Markhovsky (‘013) further teach determining the plurality of possible positioning measurement results from the PRS signal, wherein the location information comprises one positioning measurement result based on the plurality of possible positioning measurement results (Markhovsky (‘722): [0409], [0623]-[0624], [0668] true location of the UE is location).
Considering claims 34, 40, Markhovsky (‘722) and Markhovsky (‘013) further teach receiving one or more comb-1 PRS signals from the UE, wherein the location information comprises one or more comb-1 PRS signals and the PRS signal (Markhovsky (‘722): Fig.8-11, 27, [0376]bandwidth, [0383], [0445] determine these reference signals subcarriers; wherein the positioning engine determines the true positioning measurement result based on the plurality of possible positioning measurement results based on a single positioning measurement result determined by the one or more comb-1 PRS signals and the plurality of possible positioning measurement results determined from the PRS signal ([0409], [0623]-[0624], [0668] true location of the UE is location).
Allowable Subject Matter
3.	Claims 8-12 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641